Jackson, Justice.
A certain fund arising from the sale of certain mules was i'n the sheriff’s hands. It was claimed by the defendant in fi.fa. as exempt by the judgment of the ordinary, for the use of his family, by the plaintiff in error, on a mortgage to secure goods sold defendant duly recorded, and before any other mortgage was recorded — and by defendant in error, on an unrecorded older mortgage for the purchase money of the mules. The court ruled that the exemption was valid, and that th & fi.fa. issued on the purchase money mortgage would take the fund after payment of expenses of bringing the same into court. Whereupon plaintiff in error excepted.
1. There is no service upon the defendant in fi. fa. who claimed the exemption. If that judgment of the ordinary be assailed, he has a right to be heard, and should be a party to the case, as he was one in the court below; but he is not served with the bill of exceptions, and therefore he is not a party here.
Indeed, the two issues were tried separately, and separate judgments were pronounced — the one in the case of Walker vs. Huff, defendant in fi. fa., and Wall, sheriff, and the other in the case of Walker and Johnson vs. Huff, defendant, Wall, sheriff, and Huff, claimant.
Therefore this court will not review the judgment of the superior court on the validity of the exemption as made by the ordinary.
2. Treating it then as valid, of course the mortgage for the purchase money will take the fund in preference to a *366mortgage not for purchase money or any other thing that, by the constitution, could sell the homestead or exemption. Plaintiff in error could not have sold the mules under his fi. fa., had they been set apart; no more can he claim the money they brought when it is set apart. But defendant in error could have sold the mules, though set apart; therefore he can claim what they sold for, though set apart.
The court below, then, ruled correctly in awarding the, fund to the defendant in error, after paying expenses of bringing it into court.
See 54 Ga., 569; Code, §§5135, 2002. Supplement to Code, §690.
Judgment affirmed.